Reversed and Rendered and Opinion filed July 3, 2003








Reversed and Rendered and Opinion filed July 3, 2003.
 
In The
 
Fourteenth
Court of Appeals
____________
 
NO.
14-02-01192-CV
____________
 
HARRIS COUNTY APPRAISAL DISTRICT and 
HARRIS
COUNTY APPRAISAL REVIEW BOARD, Appellants
 
V.
 
AMERADA HESS CORPORATION, Appellee
 

 
On
Appeal from the 189th District Court
Harris County, Texas
Trial
Court Cause No. 00-41350
 

 
M
E M O R A N D U M   O P I N I O N
The Harris County Appraisal District and the Harris County
Appraisal Review Board appeal the trial court's decision to grant interstate
allocation of property tax on an aircraft owned by appellee,
Amerada Hess Corporation.  We reverse and
render.




During tax years 1995, 1996, 1997, and 1998, appellee owned a Learjet 35A, for which it leased hangar
space at George Bush Intercontinental Airport in Houston.  The Harris County Appraisal District appraised the Learjet for ad valorem
taxes for each of these years.  Appellee filed renditions for the Learjet, but did not
request that the value of the property be allocated, i.e., apportioned
based on its usage in different taxing jurisdictions.  Within the time period under the statute, appellee filed motions to correct the appraisal rolls for
tax years 1995 through 1998 to allocate the value of the Learjet.  See Tex.
Tax Code Ann. ' 25.25(c)(3) (authorizing review
board to change appraisal roll to correct Athe inclusion of property that does
not exist in the form or at the location described in the appraisal roll@). 
The Harris County Appraisal Review Board denied the motions by orders
dated June 29, 2000.  Appellee
the brought this lawsuit in district court to appeal the board=s orders.  On October 11, 2002, the trial court signed a
final judgment granting the allocation, and this appeal followed.
The issue in this appeal is controlled by this Court=s recent decision in Harris County
Appraisal District v. Texas Eastern Transmission Corporation, 99 S.W.3d 849
(Tex. App.CHouston [14th Dist.] 2003, pet.
filed).[1]  We held that Asection 25.25(c)(3)
does not provide a means to allocate the appraised value of a business
aircraft.@ 
Id. at 852.  Thus, we again must conclude the trial court
erred in ordering changes to the tax rolls.
Accordingly, we reverse the judgment of the trial court,
render judgment that appellee take nothing, and order
that the tax rolls for the years 1995, 1996, 1997 and 1998 reflect the full
value of the Learjet as established by the Harris County Appraisal District.
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 3, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
 




[1]   In addition
to our case, this issue is presently before the Texas Supreme Court in at least
one other case, Keller Aviation Co. v. Travis Cent. App. Dist., 99
S.W.3d 704 (Tex. App.CAustin
2003, pet. filed).  This Court denied appellee=s motion to abate this appeal until the Texas Supreme
Court has ruled.